Case 5:20-cv-01009-RGK-LAL Document 18 Filed 03/01/21 Page 1 of 2 Page ID #:1254




   1
   2
   3
   4
   5
   6
                                     UNITED STATES DISTRICT COURT
   7
                                    CENTRAL DISTRICT OF CALIFORNIA
   8
   9
  10   MICHAEL ANTHONY CASTRELLON,                          Case No. EDCV 20-1009-RGK (LAL)

  11                                     Petitioner,        ORDER ACCEPTING REPORT AND
                                                            RECOMMENDATION OF UNITED
  12                           v.                           STATES MAGISTRATE JUDGE
  13   JEFF LYNCH,

  14                                        Respondent.

  15
  16
  17           Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition, the Magistrate Judge’s
  18   Report and Recommendation, Petitioner’s Objections to the Report and Recommendation, and
  19   the remaining record, and has made a de novo determination.
  20          To the extent Petitioner attempts to raise a new claim in his Objections, i.e. the trial court
  21   abused its discretion by denying Petitioner’s motion to strike a firearm enhancement or impose a
  22   lesser enhancement, the Court declines to formally address this belatedly-asserted allegation. A
  23   district court has discretion, but is not required, to consider evidence or claims presented for the
  24   first time in objections to a report and recommendation. See Brown v. Roe, 279 F.3d 742, 744-
  25   45 (9th Cir. 2002). Although Petitioner is pro se, he nevertheless had the opportunity to present
  26   his new claim at an earlier time but failed to do so. Moreover, Petitioner’s claims are not novel
  27   claims. See Sossa v. Diaz, 729 F.3d 1225, 1231 (9th Cir. 2013). However, the Court has
  28   considered Petitioner’s argument and finds it lacks merit. Federal habeas corpus relief is
Case 5:20-cv-01009-RGK-LAL Document 18 Filed 03/01/21 Page 2 of 2 Page ID #:1255




   1   unavailable for alleged errors in the interpretation or application of state sentencing laws by
   2   either a state trial court or appellate court. Souch v. Schaivo, 289 F.3d 616, 623 (9th Cir. 2002);
   3   Cacoperdo v. Demosthenes, 37 F.3d 504, 507 (9th Cir. 1994). To the extent Petitioner could
   4   state a cognizable federal habeas claim based on an alleged violation of state sentencing law, he
   5   must show that the alleged error was “so arbitrary or capricious as to constitute an independent
   6   due process” violation. Richmond v. Lewis, 506 U.S. 40, 50, 113 S. Ct. 528, 121 L. Ed. 2d 411
   7   (1992); see also Christian v. Rhode, 41 F.3d 461, 469 (9th Cir. 1994) (“Absent a showing of
   8   fundamental unfairness, a state court’s misapplication of its own sentencing laws does not justify
   9   federal habeas relief.”). However, Petitioner has not shown his sentence was anything other than
  10   an ordinary application of California’s sentencing law.
  11          Petitioner’s Objections otherwise lack merit for the reasons set forth in the Report and
  12   Recommendation.
  13          Accordingly, IT IS ORDERED THAT:
  14          1.      The Report and Recommendation is approved and accepted;
  15          2.      Judgment be entered denying the Petition and dismissing this action with
  16                  prejudice; and
  17          3.      The Clerk serve copies of this Order on the parties.
  18
  19
               March 1, 2021
       DATED: _____________________                  ________________________________________
  20                                                 HONORABLE R. GARY KLAUSNER
  21                                                 UNITED STATES DISTRICT JUDGE

  22
  23
  24
  25
  26
  27
  28
                                                        2
